SO ORDERED.

SIGNED this 21st day of July, 2021.




____________________________________________________________________________


                       Designated for print publication

            IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF KANSAS



In re:

Leora May Taylor,                                  Case No. 16-40873
                                                   Chapter 13
                         Debtor.

                Memorandum Opinion and Judgment
          Denying Trustee’s Motion to Amend Chapter 13 Plan

      The Chapter 13 Trustee (the “Trustee”) moves under § 1329(a)1 to

amend Debtor Leora May Taylor’s Chapter 13 plan, confirmed in 2016, to pay

all allowed claims in full through turnover of a portion of a payment received

by Debtor in 2021 from the settlement of a claim for a personal injury she




      1
       11 U.S.C. § 1329(a). All references in the text to title 11 shall be cited to the
section number only.


              Case 16-40873     Doc# 77    Filed 07/21/21   Page 1 of 21
suffered postpetition in August 2019 (the Motion).2 The Trustee contends: (1)

the settlement proceeds received by Debtor are property of the estate under §

1306; (2) § 1329 permits modification to increase payments to holders of

unsecured creditors; and (3) the best interest of creditors test of § 1325(a)(4),

which is applicable to post confirmation plan modifications, compels payment

of unsecured creditors in full. Debtor opposes the Motion.3 The Court denies

the Trustee’s Motion, finding that property acquired by the Debtor because of

the postpetition injury is not included in the application of the best interest of

creditors test to the modified plan proposed by the Chapter 13 Trustee.4




      2
          Doc. 47. The Chapter 13 Trustee, Jan Hamilton, appears personally. This
Court has jurisdiction pursuant to 28 U.S.C. § 157(a) and §§ 1334(a) and (b) and the
Amended Standing Order of Reference of the United States District Court for the
District of Kansas that exercised authority conferred by § 157(a) to refer to the
District’s Bankruptcy judges all matters under the Bankruptcy Code and all
proceedings arising under the Code or arising in or related to a case under the Code,
effective June 24, 2013. D. Kan. Standing Order No. 13-1, printed in D. Kan. Rules of
Practice and Procedure at 168 (March 2014). A motion to amend a plan is a core
proceeding which this Court may hear and determine as provided in 28 U.S.C. §
157(b)(2)(L). There is no objection to venue or jurisdiction over the parties.
      3
          Doc. 55. Debtor appears by Kristina S. Zhilkina-Crump.
      4
       The § 1325(a)(4) best interest of creditors test is the only § 1325(a) confirmation
standard addressed by the Trustee, and the Court therefore has not considered
additional standards, such as good faith.

                                            2


                Case 16-40873    Doc# 77    Filed 07/21/21   Page 2 of 21
I.    Findings of Fact5

      Debtor filed her proposed Chapter 13 plan with her Chapter 13 petition

on August 8, 2016. The plan provides for monthly payments of $175 to pay

the following: $310 in court filing fees; $2600 in attorney fees; $5011 plus

interest for a 2009 Ford Focus; $250 plus interest for a mattress; and

statutory trustee fees. The plan made no provision for distributions to

unsecured creditors. The plan was confirmed on October 19, 2016, and has

not been amended. The plan has no definite term, but in order to pay the

specified classes of creditors the plan is scheduled to run approximately fifty

six months. The plan includes the following standard provision:

            6. PROPERTY OF THE ESTATE:

            a. In addition to the property specified in 11 U.S.C. §
            541, property of this bankruptcy estate includes all
            property acquired after the filing of the bankruptcy
            petition, including earnings. Except as otherwise
            provided, Debtor will remain in possession of all
            property of the estate.

            b. All property of the estate will vest in Debtor at
            discharge or dismissal of the case.

      On January 29, 2021, Debtor filed a Motion for Appointment of

Professional, requesting the appointment of an attorney to represent Debtor



      5
        The relevant facts are undisputed. They are supported by the docket entries
and a joint stipulation filed by the parties. Doc. 69.

                                        3


             Case 16-40873    Doc# 77    Filed 07/21/21   Page 3 of 21
to recover on a claim arising from personal injury she sustained on August

21, 2019, after this case was filed and the plan confirmed. An order granting

that motion was entered March 2, 2021.

      Two days after Debtor’s filing of the motion and prior to completion of

payments under the plan,6 the Trustee filed his Motion to amend the plan to

provide for payment in full of all unsecured creditors and requesting turnover

of proceeds from the Debtor’s personal injury claim sufficient to fund those

payments. Debtor objected.

      On February 8, 2021, Debtor filed a motion to approve a $295,000 gross

settlement of her personal injury claim, with $141,357.90 net proceeds

payable to her.7 On February 11, 2021, Debtor amended her motion to

approve the settlement to include a request that approximately $20,000 of the

proceeds be placed in escrow with her counsel until the Trustee’s Motion to




      6
         The Trustee has provided an affidavit from an administrator in his office (doc.
73-1), to which Debtor does not object. It shows 57 months as the length of the plan.
As March 30, 2021, the date of the affidavit, four months of payment remained owed
to complete the plan. These payments would be disbursed to trustee’s fees and
attorney’s fees.
      7
          The amount of the underlying settlement is not in dispute.

                                           4


                Case 16-40873    Doc# 77   Filed 07/21/21   Page 4 of 21
amend the plan is resolved.8 The parties agreed that the remaining

settlement proceeds could be released to the Debtor in the meantime.

II.   Analysis

      A.    Positions of the Parties

      The Trustee’s position that the plan should be amended to designate

approximately $20,000 of the settlement proceeds for payment to creditors

begins with the premise that the settlement proceeds are property of the

estate under § 1306(a) and § 541. Debtor does not challenge this position. The

Trustee then argues that his Motion should be granted because § 1329(a)

permits, upon request of the Chapter 13 Trustee, amendment of a confirmed

plan to increase payments and incorporates § 1325(a)(4), the best interest of

creditors test (“best interest test”). Under that test, the plan must provide

payments to unsecured creditors in an amount not less than they would

receive in a Chapter 7 liquidation. The Trustee asserts that the

postconfirmation postpetition settlement proceeds must be included in the

hypothetical liquidation.




       8
          The Trustee filed a limited objection, to ensure that the amount from the
settlement to be held in escrow is sufficient to pay all allowed claims in the bankruptcy
in full. The amount needed to pay all remaining allowed claims in full as of March 16,
2021, was $19,533.85. This amount will change as plan payments are made and if
attorney fees are added.

                                           5


              Case 16-40873      Doc# 77    Filed 07/21/21   Page 5 of 21
      Debtor responds to the Trustee’s Motion with several arguments,

including the contention that the best interest test should not include

consideration of the settlement proceeds.9 The Court finds that Debtor is

correct.

      B.    The Controlling Code Sections and Leading Case Law

      The Trustee’s Motion is filed under § 1329(a)(1). It provides:

            (a) At any time after confirmation of the plan but before
            completion of payments under such plan, the plan may
            be modified, upon request of the debtor, the trustee, or
            the holder of an allowed unsecured claim, to----

            (1) increase or reduce the amount of payments on claims
            of a particular class provided for by the plan;

Section 1329(b)(1) provides that “the requirements of section 1325(a) of this

title apply to any modification under subsection (a).” Section 1325(a)

enumerates plan confirmation standards, which include the best interest test

in subsection (a)(4). That test requires:

            the value, as of the effective date of the plan, of property
            to be distributed under the plan on account of each
            allowed unsecured claim is not less than the amount


       9
         Docs. 55 and 72. Debtor’s additional arguments are: (1) the Trustee has not
shown cause to modify the plan after the applicable commitment period of § 1329(c);
(2) she has completed payments as required under § 1329(a); and (3) the Trustee has
not shown feasability, since she has need for the settlement funds for ongoing medical
expenses. Because the Court decides this case in favor of Debtor as a matter of law on
the basis that the settlement proceeds are not included in the best interest test, these
additional defenses are not addressed.

                                            6


              Case 16-40873     Doc# 77     Filed 07/21/21   Page 6 of 21
               that would be paid on such claim if the estate of the
               debtor were liquidated under chapter 7 of this title on
               such date.

      The application of the best interest test requires comparison of two

calculations. The first is the value, as of the “effective date of the plan,” of the

property to be distributed to each unsecured creditor during the case. The

second is the amount that would be paid on each allowed unsecured claim if

the debtor’s estate were liquidated “on such date” in a hypothetical Chapter 7

case.10 When the test is applied to a plan filed with the Chapter 13 petition,

this Court has held that the “effective date of the plan” is the date of filing the

Chapter 13 petition.11

      The Trustee relies on § 1306 as statutory authority to include the

settlement proceeds in the calculation of the best interest test for the amended

plan. Section 1306(a) provides that “property of the estate includes, in addition

to the property specified in section 541” all property specified by § 541 “that

the debtor acquires after the commencement of the case but before the case is

closed, dismissed, or converted.”




       10
        In re Goudreau, 530 B.R. 783, 786 (Bankr. D. Kan. 2015) (citing In re Dewey,
237 B.R. 783 (10th Cir. BAP 1999)).
       11
            Id. at 788.

                                            7


                  Case 16-40873   Doc# 77   Filed 07/21/21   Page 7 of 21
      The Trustee cites three cases in support of his interpretation of the best

interest test under which the postpetition postconfirmation settlement is

included in the best interest calculation. The first is Barbosa,12 in which the

Chapter 13 trustee moved to modify the debtors’ confirmed plan to compel the

debtors to increase dividends to unsecured creditors after the sale of

prepetition investment property for an amount substantially in excess of the

stipulated value ascribed to it when the plan was confirmed. When granting

the motion and holding that the best interest test supported modification, the

bankruptcy court held that the “effective date of the plan” in § 1325(a)(4) is the

effective date of the modified plan.13 Reliance was placed upon Keith Lundin’s

Chapter 13 treatise and the 1977 legislative history of § 1325(a)(4), which

states “the application of the liquidation test must be redetermined at the time

of the confirmation of the modified plan.”14

      Numerous cases have allowed modifications of a confirmed Chapter 13

plan to provide for payments to unsecured creditors because of a debtor’s

postpetition receipt of property. The Trustee relies on two of them, Nott15 and

       12
       In re Barbosa, 235 B.R. 540, 552 (Bankr. D. Mass. 1999), aff’d, Barbosa v.
Solomon, 243 B.R. 562 (D. Mass. 2000), aff’d, 235 F.3d 31 (1st Cir. 2000).
       13
            Id.
       14
            Id. at 553 (quoting H.R. Rep. No. 595, 95th Cong., 1st Sess. 431 (1977)).
       15
            In re Nott, 269 B.R. 250 (Bankr. M.D. Fla. 2000).

                                             8


                  Case 16-40873    Doc# 77   Filed 07/21/21     Page 8 of 21
Villegas.16 In Nott, the Chapter 13 Trustee moved to modify the debtor’s

confirmed Chapter 13 plan following the debtor’s receipt of a postconfirmation

inheritance of between $270,000 and $300,000. When applying the best

interest test to the proposed modified plan, the court followed Barbosa and

held “that the ‘effective date of the plan’ should be the effective date of the

modified plan, rather than the effective date of the initial plan.”17 It also

determined that under § 1306, the debtor’s postpetition postconfirmation

inheritance was property of the estate on the effective date of a modified plan

and would be included in the amount that unsecured creditors would receive

under a hypothetical Chapter 7 liquidation. The Nott decision agreed with

Barbosa that it would be “anomalous to disregard the postconfirmation

acquisition of property when applying the ‘best interests of creditors’ test . . .

to modification of a chapter 13 plan.”18

      In Villegas, the post petition windfall was the postconfirmation receipt

of settlement of a postpetition personal injury claim to one of the debtors. The

court allowed the Chapter 13 trustee’s motion to modify the confirmed plan to

provide that the settlement proceeds, less expenses, be paid to unsecured


       16
            In re Villegas, 573 B.R. 844 (Bankr. W.D. Wa. 2017).
       17
            In re Nott, 269 B.R. at 255.
       18
            Id. at 258.

                                             9


                  Case 16-40873    Doc# 77   Filed 07/21/21   Page 9 of 21
creditors, after payment of administrative claims. As to satisfaction of the best

interest test, the court cited Barbosa and held that if an asset comes into the

estate after confirmation “that asset must be valued as of the date of any

modification for purposes” of the best interest test.19

      But there are cases holding that postpetition postconfirmation assets

are not included in the best interest test for purposes of approval of a modified

plan. In Forbes,20 a creditor, the former spouse of the debtor, appealed to the

Eighth Circuit Bankruptcy Appellate Panel from a bankruptcy court’s

approval of an amended plan on the grounds that the court erred in

disregarding the debtor’s windfall from settlement of a cause of action that

arose postpetition and postconfirmation in its consideration of the best

interests test. The panel declined to reverse. Its analysis affirming the

bankruptcy court started with the observation that the ”Code does not provide

for ‘confirmation’ of a modified plan; rather the plan as modified becomes the

plan if it is not disapproved.”21 Therefore, the effective date of the plan is not

altered by plan modification. After noting the case law conflict of whether “on

the effective date of the plan” as used in § 1325(a)(4) means the effective date


       19
            In re Villegas, 573 B.R. at 849.
       20
            Forbes v. Forbes (In re Forbes), 215 B.R. 183 (8th Cir. BAP 1997).
       21
            Id. at 188.

                                               10


                 Case 16-40873     Doc# 77     Filed 07/21/21   Page 10 of 21
of the original plan or the effective date of the plan as modified, it followed

Eighth Circuit precedent adopting the former interpretation. As to whether

the windfall should be included for purposes of the liquidation analysis, the

panel observed that the best interest test focuses on a hypothetical liquidation

under Chapter 7, which is guided by § 541 and the schedules, rendering the

more expansive definition of property of the estate under § 1306 irrelevant.

The decision therefore concluded that the existence of the settlement proceeds,

which arose postpetition, were properly excluded from the liquidation analysis

under the best interest test.

      In Sanchez,22 the debtor sustained injuries in a traffic accident after she

filed for relief under Chapter 13. Her liquidation analysis submitted in

support of her proposed plan did not include her potential personal injury

claim. The Chapter 13 trustee objected. After noting that the claim would be

included in the estate under § 1306, the court framed the issue as whether the

hypothetical liquidation test should be based only on property included in the

Chapter 13 estate case under § 541, or should also include the additional

property included in the Chapter 13 estate under § 1306. Afer discussing both

Barbosa and Forbes, the court confirmed the debtor’s plan. It concluded that in

a Chapter 7 proceeding, the trustee would not be able to liquidate a personal

       22
            Sanchez v. Sanchez (In re Sanchez), 270 B.R. 322 (Bankr. D.N.H. 2001).

                                           11


                Case 16-40873    Doc# 77   Filed 07/21/21   Page 11 of 21
injury claim that arose postpetition and accordingly such a claim should not be

included in the estate for purposes of a hypothetical liquidation analysis in a

Chapter 13 case.

      As illustrated by the foregoing cases, answering the question whether

for purposes of approval of a modified plan the proceeds of Debtor’s

postpetition postconfirmation personal injury claim are included in the estate

when applying the best interest test is not easily answered. The first problem

is that “effective date of the plan” is not defined by the Code. Is it the effective

date of the original plan, which in this court is generally the date of the filing

of the Chapter 13 petition, or is it the date of the proposed amended plan? The

second question is what Code section defines the property to be included in the

hypothetical liquidation as of that date. Is it the estate property defined by §

541 applied as of the date of filing? Does it include property within the scope of

§ 1306, which provides that property of the Chapter 13 estate includes, in

addition to property specified in § 541, property acquired after the

commencement of the Chapter 13 case? Is § 348(f) to be considered? That

section provides that upon good faith conversion from a Chapter 13 case to a

Chapter 7 case, the estate of the converted case “shall consist of property of

the estate as of the date of filing, that remains in the possession or is under




                                         12


              Case 16-40873    Doc# 77   Filed 07/21/21   Page 12 of 21
the control of the debtor on the date of conversion.” The Court endeavors to

answer these questions below.

      C.       The Effective Date of the Plan

      The Court turns first to determining whether the effective date of the

plan is the effective date of the original plan or the effective date of the plan as

modified. Barbosa, the case relied upon by the Trustee, is the leading case on

the question. It holds that the effective date is the effective date of the

modified plan. Two retired bankruptcy judges of this district have followed

Barbosa when applying the best interest test to a plan modification when the

issue was valuation of property that was included in the Chapter 13 estate

when the case was commenced. Former Kansas Bankruptcy Judge Nugent in

Auernheimer23 followed Barbosa and allowed debtors to modify their Chapter

13 plan to reduce the payments to unsecured creditors because of a

postpetition decline in the value of their unencumbered personal property and

their receivables being uncollectible. Judge Nugent noted that courts have

split on the issue of the effective date of the plan. After discussing Barbosa

and Forbes, he found that Barbosa better interprets the interaction between §

1329(b) and § 1325(a)(4), “by giving effect to § 1325(a)(4) yet recognizing that a




       23
            In re Auernheimer, 437 B.R. 405 (Bankr. D. Kan. 2010).

                                           13


                Case 16-40873    Doc# 77   Filed 07/21/21   Page 13 of 21
modified plan becomes the plan.”24 He noted “[t]his is particularly so where, as

in this District, the normal practice is that property of the estate does not vest

in the debtor until discharge.”25 Further, he found that the Barbosa

interpretation dovetails with § 348(f), which provides that valuations of

property in a Chapter 13 case do not carry over to a converted Chapter 7 case.

What the debtors proposed to return to their unsecured creditors in their

amended plan was “an accurate reflection of what the creditors might hope to

receive in a chapter 7 liquidation were debtor to file their case or convert the

case to chapter 7 today.”26

      In Davenport,27 former Kansas Bankruptcy Judge Karlin also found

Barbosa better reasoned than Forbes. The case arose from the Chapter 13

trustee’s motion for approval of an amended plan requiring turnover of

proceeds remaining from the debtor’s postpetition sale, made without court

approval, of a 1/6 interest in real property for more than 15 times the original

appraised value. Judge Karlin identified the issue as whether for purposes of

the best interest test the liquidation value of the estate should be measured as

         24
              Id. at 409.
         25
              Id.
         26
              Id.
         27
              In re Davenport, No. 08-41213, 2011 WL 6098068 (Bankr. D. Kan. Dec. 7,
2011).

                                              14


                    Case 16-40873   Doc# 77   Filed 07/21/21   Page 14 of 21
of the effective date of the original plan or as of the effective date of an

amended plan, thereby accounting for the change in value. She adopted the

approach of Barbosa and Judge Nugent in Auernheimer. She reasoned that

adoption of the date of the amendment to the plan as the effective date

promotes the purpose of the § 1325(a)(4) best interest test “to ensure that

creditors are not treated any worse in a Chapter 13 proceeding than they

would be treated in a Chapter 7 liquidation.”28 She further noted that under §

348(f) if the debtors case were converted to a Chapter 7 proceeding, the real

property would be revalued and any prepetition nonexempt property

remaining in a debtor’s hands would be subject to liquidation. Therefore,

because the creditors would benefit from the increased value if the estate were

actually liquidated at the plan amendment date, “it is most logical to read §

1329 to require such a result in a hypothetical liquidation under the best

interest test.”29

      This Court agrees with my former colleagues that Barbosa adopts the

better answer to the question of the effective date of the plan for purposes of

applying the best interest test to allowance of an amended plan under § 1329.

The Forbes solution, that because the plan as amended becomes the plan,


       28
            Id. at *3.
       29
            Id.

                                            15


                  Case 16-40873   Doc# 77   Filed 07/21/21   Page 15 of 21
there is only one effective date, the date of the original plan, has superficial

appeal because of its simplicity. But it freezes the test on the original plan

date and renders the application of the best interests test to plan

modifications meaningless. It fails to promote the purpose of the best interest

test and does not account for the § 348 principles regarding conversion from

Chapter 13 to Chapter 7.

      D.    Property Interests Included in the Best Interest Test

      However, finding that the effective date of the plan for application of the

best interest test is the date of the amended plan does not require the Court

grant the Trustee’s Motion. Nott and Villegas, the cases relied on by the

Trustee holding that the effective date of the plan is the modification date and

that property acquired postpetition is included in the best interest

hypothetical liquidation test as of that date, utilize the expanded definition of

property of the estate in § 1306. The Court rejects this approach and holds

that § 348(f), not § 1306, controls the property to be included in the

hypothetical liquidation.

      Section § 348(f) provides that the property of a Chapter 7 estate

resulting from a good faith conversion from Chapter 13 consists of property of

the estate as of the date of filing of the petition that remains in the debtor’s

possession or control at the time of conversion. The converted estate excludes §


                                         16


              Case 16-40873    Doc# 77   Filed 07/21/21   Page 16 of 21
1306 property; if Debtor’s case were converted to Chapter 7, unsecured

creditors would not benefit from the settlement of Debtor’s postpetition

personal injury claim.30 The hypothetical liquidation calculated under the best

interest test should be conducted assuming the same estate. That liquidation

is determined by reference to what a Chapter 7 trustee would produce for

unsecured creditors if the estate were liquidated at the time of the

postconfirmation modification. Section 348(f) would be applicable to such a

liquidation, and it therefore controls when applying the best interest test to

postconfirmation modifications of Chapter 13 plans.

      An established principle of statutory construction supports application

of § 348(f) rather than § 1306 to define the estate. Section 1306 is a general

statute augmenting the estate defined in § 541 for Chapter 13 cases. Section

348(f) is a specific statute defining property of the estate in a case converted

from Chapter 13 to Chapter 7. The hypothetical liquidation included in the

best interest test assumes conversion of the Chapter 13 case to Chapter 7. In

accord with the well established canon of statutory construction that the


       30
        The legislative history accompanying the addition of § 348(f) to the Code in
1994 states that it adopts the reasoning of In re Bobroff, 766 F.2d 797 (3rd Cir. 1985),
and overrules the holding of Matter of Lybrook, 951 F.2d 136 (7th Cir. 1991). H.R. Rep.
No. 103-835, 57 (1994). Bobroff held that on conversion from Chapter 13 to Chapter 7,
a postpetition tort claim inured to the benefit of the debtor, not the Chapter 7 trustee.
Lybrook held that a postpetition reconversion to Chapter 7 inheritance became
property of the Chapter 7 estate.

                                          17


              Case 16-40873     Doc# 77    Filed 07/21/21   Page 17 of 21
specific controls the general,31 § 348(f) controls the hypothetical liquidation,

rather than § 1306. Debtor’s postpetition personal injury claim did not exist on

the date of filing; its proceeds would not be available to a Chapter 7 trustee,

and are excluded from the best interest test calculation.

      Although the majority position appears to be inclusion of postpetition

windfall property in the best interest calculation based upon Barbosa, several

commentators reject this result. The Lundin on Chapter 13 treatise observes

that the outcomes of cases holding that postpetition windfalls can be captured

for the benefit of creditors avoid a result that some courts find “unpalatable”

and “are driven more by policy considerations than by analysis of the Code.”32

He notes that although excluding windfall property produces harsh outcomes

for creditors, “[n]o prepetition creditor has any (reasonable) expectation of

payment from such property”33 and exclusion of the windfall promotes the

fresh start policy.

      Another Chapter 13 practice guide states, “Code § 348(f) thus controls

application of the best interest test when a party seeks modification even if


       31
            E.g., RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 566 U.S. 639, 645
(2012).
       32
        Keith M. Lundin, Lundin on Chapter 13 § 122.2, at ¶¶ 3, 6, LundinOn
Chapter13.com (last visited June 24, 2021).
       33
            Id. ¶ 12.

                                           18


                 Case 16-40873   Doc# 77   Filed 07/21/21   Page 18 of 21
the ‘effective date’ for doing so is the modification date.”34 The guide notes that

using the effective date of the plan as amended properly takes into account the

different treatment in § 348(f) of postpetition acquired property, which is

excluded from the converted estate, and the original valuations, which do not

carryover to the Chapter 7 converted case.

      The Collier on Bankruptcy treatise, without reliance on § 348(f), also

concludes that postpetition property is excluded from the recalculation of the

best interest test at the time of modification. After noting that the best

interest test applies to modified plans, the treatise states:

            This does not mean, however, that the value of property
            owned by the debtor at the time of the modification is
            considered. The best-interests test turns on what would
            have happened had the debtor filed a chapter 7 case
            instead of a chapter 13 case. If a chapter 7 case had been
            filed, only property of the estate under section 541 would
            have been available to creditors and not the additional
            property that became property of the estate under
            section 1306(a). Therefore, property acquired after the
            petition, other than the limited types that become
            property of the estate under section 541, is not relevant
            to application of section 1325(a)(4) to a proposed plan
            modification.35



       34
         W. Homer Drake, Jr., Paul W. Bonapfel & Adam M. Goodman, Chapter 13
Practice & Procedure § 11:9 (2021) (available on Westlaw).
       35
         8 Collier on Bankruptcy ¶ 1329.05 (Richard Levin & Henry J. Sommer eds.,
16th ed.).


                                        19


              Case 16-40873   Doc# 77    Filed 07/21/21   Page 19 of 21
      E.     The Chapter 13 Trustee’s Motion is Denied

      The Chapter 13 Trustee’s Motion for approval of an amended plan

requiring turnover of proceeds from the settlement of Debtor’s postpetition

personal injury claim is denied. The sole premise of the amendment is the

Trustee’s contention that the claim and the proceeds from its settlement are

property of the estate under § 1306 and therefore must be included in the

hypothetical liquidation as of the effective date of the amended plan. As

explained above, the Court agrees with the Trustee that the best interest test

applies to a modified plan and the effective date of the plan for calculation of

the distribution to unsecured creditors in a hypothetical liquidation is the date

of the amendment. However, in reliance on § 348(f), the Court holds that the

postpetition personal injury claim is not included in the calculation. The best

interest test does not provide authority for turnover of the proceeds for

payment to unsecured creditors under an amended plan.

      III.   Conclusion

      For the foregoing reasons, the Court denies the Trustee’s Motion. The

proposed amended plan is not approved. Bankruptcy Judges Robert D. Berger

and Mitchell L. Herren agree with the foregoing analysis. This opinion




                                        20


              Case 16-40873   Doc# 77   Filed 07/21/21   Page 20 of 21
represents the legal conclusions of all of the Judges of the Bankruptcy Court

for the District of Kansas.

      The portion of the settlement proceeds being held in escrow may be

released to Debtor when denial of the Trustee's Motion becomes a final,

non-appealable order.

      The foregoing constitute Findings of Fact and Conclusions of Law under

Rules 7052 and 9014(c) of the Federal Rules of Bankruptcy Procedure which

make Rule 52(a) of the Federal Rules of Civil Procedure applicable to this

matter.

Judgment

      Judgment is hereby entered denying the Trustee’s Motion to Modify

Chapter 13 Plan pursuant to 11 U.S.C. § 1329.36 The judgment based on this

ruling will become effective when it is entered on the docket for this case, as

provided by Federal Rule of Bankruptcy Procedure 9021.

      It is so ordered.

                                   ###




       36
            Doc. 47.

                                           21


                 Case 16-40873   Doc# 77   Filed 07/21/21   Page 21 of 21
